

115 HR 4305 IH: Harvest Price Subsidy Prohibition Act
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4305IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Crop Insurance Act to prohibit payments of premium subsidy for harvest price
			 policies.
	
 1.Short titleThis Act may be cited as the Harvest Price Subsidy Prohibition Act. 2.Prohibition on premium subsidy for harvest price policiesSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following:
			
 (9)Prohibition on premium subsidy for harvest price policiesNotwithstanding any other provision of law and beginning with the 2018 reinsurance year, the Corporation may not pay any amount of premium subsidy in the case of a policy or plan of insurance that is based on the actual market price of an agricultural commodity at the time of harvest..
		